Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 1 of 13             PageID #: 251




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  NOE KIM RAQUINIO,                                CIV. NO. 19-00450 JMS-WRP

                                Plaintiff,         ORDER GRANTING
                                                   DEFENDANT’S MOTION TO
                          vs.                      DISMISS, ECF NO. 13

  ANDREW SAUL, Commissioner of
  Social Security,

                             Defendant.


   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS, ECF NO. 13

                                    I. INTRODUCTION

                Pro se Plaintiff Noe Kim Raquinio (“Plaintiff”) filed the instant action

   against Defendant Social Security Commissioner Andrew Saul (“Defendant”)

   seeking judicial review of the Social Security Administration’s (“SSA”) denial of

   Plaintiff’s claim for disability benefits. ECF No. 1. Before the court is

   Defendant’s Motion to Dismiss for lack of subject-matter jurisdiction. ECF No.

   13. For the reasons set forth below, the Motion to Dismiss is GRANTED.

                                    II. BACKGROUND

   A.    Factual Background

                The material facts are undisputed. On March 8, 2018, Plaintiff

   applied for Supplemental Security Income (“SSI”) benefits pursuant to Title XVI
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 2 of 13             PageID #: 252




   of the Social Security Act based on disability. See ECF No. 1-1 at PageID #9;

   ECF No. 13-2 at PageID #128. The SSA denied Plaintiff’s claim on April 5, 2018.

   See ECF No. 1 at PageID #3; ECF No. 1-1 at PageID #5; ECF No. 13-3 at PageID

   #134. On June 15, 2018, Plaintiff submitted his request for reconsideration of his

   application. See ECF No. 1-1 at PageID #6; ECF No. 13-4 at PageID #138.

                On June 22, 2018, the SSA notified Plaintiff that because his request

   for reconsideration was submitted more than “60 days [after the April 5, 2018

   denial of his claim] . . . and an additional 5 days for mailing,” it was untimely.

   ECF No. 1-1 at PageID #5; ECF No. 13-5 at PageID #139. The SSA further

   informed Plaintiff that because his “online Request for Reconsideration” was late,

   it would not be processed unless Plaintiff submitted a statement no later than July

   17, 2018 showing good cause” for his late filing. ECF No. 1-1 at PageID #5; ECF

   No. 13-5 at PageID #139. Plaintiff does not allege that he attempted to provide a

   good cause statement by July 17, 2018, and the SSA has no record of such

   statement from Plaintiff. See Horsburgh Decl. ¶ 5, ECF No. 13-1 at PageID #127.

                On August 21, 2019, Plaintiff filed the instant Complaint against SSA

   Commissioner Andrew Saul challenging the denial of his application for SSA

   disability benefits. ECF No. 1.

   ///

   ///

                                              2
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 3 of 13               PageID #: 253




   B.    Procedural Background

                On February 14, 2020, Defendant filed a Motion to Dismiss this

   action for lack of subject-matter jurisdiction. ECF No. 13. Plaintiff filed

   Opposition memoranda on February 20 and 28, and April 27, 2020. ECF Nos. 15,

   17, 23. Defendant filed a Reply on April 30, 2020. ECF No. 24. And Plaintiff

   filed a Sur-Reply on May 11, 2020. ECF No. 25. Pursuant to Local Rule 7.1(c),

   the court finds this matter suitable for disposition without a hearing.

                            III. STANDARDS OF REVIEW

   A.    Rule 12(b)(1)

                A federal court’s subject-matter jurisdiction may be challenged by

   motion pursuant to Federal Rule of Civil Procedure 12(b)(1). “[The] party

   invoking the federal court’s jurisdiction has the burden of proving the actual

   existence of subject matter jurisdiction.” Thompson v. McCombe, 99 F.3d 352,

   353 (9th Cir. 1996).

                “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe

   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack,

   “the challenger asserts that the [complaint’s] allegations . . . are insufficient on

   their face to invoke federal jurisdiction.” Id. Thus, when determining a facial

   attack, the complaint’s jurisdictional allegations are deemed true and construed in

   the light most favorable to the nonmoving party. Fed’n of African Am.


                                               3
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 4 of 13              PageID #: 254




   Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir. 1996). And the court

   limits its analysis to the allegations of, and the documents attached to, the

   complaint. See Savage v. Glendale Union High Sch. Dist. No. 205, 343 F.3d 1036.

   1039 n.2 (9th Cir. 2003).

                By contrast, in a factual attack under Rule 12(b)(1), “the challenger

   disputes the truth of the allegations that, by themselves, would otherwise invoke

   federal jurisdiction.” Meyer, 373 F.3d at 1039. In a factual attack, “[n]o

   presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

   disputed material facts will not preclude the court from evaluating for itself” the

   existence of subject matter jurisdiction. Thornhill Publ’g Co. v. Gen. Tel. & Elec.

   Corp., 594 F.2d 730, 733 (9th Cir. 1979). The moving party may assert a factual

   attack to subject-matter jurisdiction by submitting “evidence beyond the

   complaint.” Meyer, 373 F.3d at 1039. The nonmoving party must then “present

   affidavits or any other evidence necessary to satisfy its burden of establishing that

   the court, in fact, possesses subject matter jurisdiction.” Colwell v. Dep’t of Health

   & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009) (quoting St. Clair v. City of

   Chico, 880F.2d 199, 201 (9th Cir. 1989)). Thus, in a factual attack on subject-

   matter jurisdiction, the court may accept and evaluate evidence to determine

   whether jurisdiction exists, without converting the motion to dismiss into a motion

   for summary judgment. Meyer, 373 F.3d at 1039; Thornhill, 594 F.2d at 733.

                                              4
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 5 of 13              PageID #: 255




   B.    Pro Se Litigants

                The court must construe the pleadings of a pro se plaintiff liberally

   and afford such plaintiff the benefit of any reasonable doubt. See Erickson v.

   Pardus, 551 U.S. 89, 94 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

   (citations omitted). The court must also grant leave to amend if it appears that a

   plaintiff can correct a complaint’s defects. See Lopez v. Smith, 203 F.3d 1122,

   1130 (9th Cir. 2000) (en banc). But dismissal without leave to amend is

   appropriate if a claim or complaint cannot be saved by amendment, that is, if

   amendment would be futile. Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189,

   1196 (9th Cir. 2013); see also Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522,

   532 (9th Cir. 2008) (reiterating that a district court may deny leave to amend for,

   among other reasons “repeated failure to cure deficiencies by amendments

   previously allowed . . . [and] futility of amendment”) (citation omitted).

                                   IV. DISCUSSION

                Defendant has brought a factual challenge to the court’s subject-

   matter jurisdiction by submitting Horsburgh’s declaration and SSA records

   pertaining to Plaintiff’s application for SSI benefits. See Meyer, 373 F.3d at 1039.

   Defendant contends that dismissal is warranted because Plaintiff failed to exhaust

   administrative remedies, Defendant does not waive the exhaustion requirement,




                                             5
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 6 of 13              PageID #: 256




   and there is no basis for the court to waive the exhaustion requirement. The court

   agrees.

   A.    Legal Standards

         1.     Subject-Matter Jurisdiction

                “Federal courts are courts of limited jurisdiction,” possessing “only

   that power authorized by Constitution and statute.” United States v. Marks, 530

   F.3d 799, 810 (9th Cir. 2008) (quoting Kokkonen v. Guardian Life Ins. Co., 511

   U.S. 375, 377 (1994)). “If jurisdiction is lacking at the outset, the district court has

   no power to do anything with the case except dismiss [it].” Morongo Band of

   Mission Indians v. Cal. Bd. of Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988)

   (quotation omitted).

                The Social Security Act (the “Act”), 42 U.S.C. § 401, et seq.,

   authorizes “judicial review of ‘any final decision [of the Commissioner of Social

   Security] made after a hearing.’” Smith v. Berryhill, 139 S. Ct. 1765, 1773 (2019)

   (quoting 42 U.S.C. § 405(g)). The Act does not define “final decision,” but it

   authorizes the Commissioner to do so by regulation. See 42 U.S.C. § 405(a)

   (outlining Commissioner’s powers); Weinberger v. Salfi, 422 U.S. 749, 751 (1975)

   (recognizing the Commissioner’s power to define “final decision” by regulation).

                The Supreme Court has interpreted § 405(g)’s requirement that there

   be a final decision by the Commissioner in order to obtain judicial review as

                                              6
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 7 of 13             PageID #: 257




   having two elements: “first, a ‘jurisdictional’ requirement that claims be presented

   to the agency, and second, a ‘waivable . . . requirement that the administrative

   remedies prescribed by [SSA regulations] be exhausted.’” Smith, 139 S. Ct. at

   1773 (quoting Mathews v. Eldridge, 424 U.S. 319, 328 (1976)). That is,

   exhaustion may be waived by the SSA or the court. Id. at 1774 (“While § 405(g)

   delegates to the SSA to authority to dictate which steps are generally required [in

   the administrative review process], exhaustion of those steps may not only be

   waived by the agency, but also excused by the courts.”) (internal citations omitted).

   Waiver of exhaustion by the SSA or the court, however, is merely an alternative

   means to obtaining a “final decision;” that is, the statutory authorization of judicial

   review only of a “final decision” remains. See id. at 1777 (“[T]he Court’s

   precedents do not make exhaustion a pure necessity, indicating instead that while

   the SSA is empowered to define the steps claimants must generally take, the SSA

   is not also the unreviewable arbiter of whether a claimant has sufficiently complied

   with those steps.”); see also Vorpagel v. Saul, 2020 WL 1694348, at *3 n.6 (N.D.

   Ill. Apr. 6, 2020) (“That administrative exhaustion is, in some cases, waivable or

   non-jurisdictional does not mean that a failure to exhaust is not, in other cases, a

   jurisdictional problem. When courts excuse administrative exhaustion, they are

   not excusing the statutory requirements of § 405(g); rather they are determining

   that agency-defined exhaustion is not necessary for statutory ‘finality.’”) (citing

                                              7
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 8 of 13                 PageID #: 258




   Smith, 139 S. Ct. at 1777). In short, “[w]ithout a final agency decision,” whether

   final from actual exhaustion or waiver of exhaustion, “a district court has no

   subject-matter jurisdiction.” Kinsley v. Comm’r Soc. Sec. 2019 WL 4858794, at *1

   (W.D. Wash. Oct. 2, 2019).

          2.     Exhaustion of Administrative Remedies

                 Under the applicable regulations, an administrative hearing and final

   decision by the Commissioner are the final steps of a multi-step administrative

   review process, set forth in 20 C.F.R. §§ 416.1400(a)(1)-(6), governing SSI benefit

   decisions. Each step in this administrative review process “usually must be

   requested within certain time periods and in [a particular] order.” 20 C.F.R.

   § 416.1400(a). If a claimant misses a deadline or fails to “take the next step within

   the stated time period,” he “lose[s] [the] right to further administrative . . . and . . .

   judicial review, unless [he] can show . . . that there was good cause for [his] failure

   to make a timely request for review.” 20 C.F.R. § 416.1400(b).

                 Under this administrative review process, a claimant must first present

   a claim for benefits to the SSA and obtain an initial determination. See 20 C.F.R.

   § 416.1400(a)(1). If not satisfied with the initial determination regarding benefits,

   the claimant must seek reconsideration “within 60 days” of receiving the initial

   determination. 20 C.F.R. §§ 416.1400(a)(2), 416.1407, 416.1409(a). And if

   dissatisfied after reconsideration, the claimant must request a hearing before an

                                                8
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 9 of 13             PageID #: 259




   administrative law judge (“ALJ”). 20 C.F.R. §§ 416.1400(a)(3), 404.933. Finally,

   the claimant must seek review of the ALJ’s decision by the appeals council. 20

   C.F.R. § 416.1400(a)(4). Upon obtaining a decision by the appeals council, a

   claimant is then deemed to have obtained a final decision. See Smith, 139 S. Ct. at

   1772; Dexter v. Colvin, 731 F.3d 977, 980 (9th Cir. 2013) (explaining that the

   appeals council’s decision constitutes the Commissioner’s final decision that may

   be subject to judicial review).

   B.    Application of Legal Standards

         1.     Plaintiff Failed to Exhaust Administrative Remedies

                Here, Plaintiff began the administrative review process by submitting

   a request for reconsideration of the April 5, 2018 denial of his application for SSI

   benefits, but never made it any further. Plaintiff had 60 days from that denial to

   file a request for reconsideration. See 20 C.F.R. § 416.1409(a). The SSA allows

   “an additional 5 days for mailing,” thus the deadline for Plaintiff to request

   reconsideration was June 11, 2018. See ECF No. 1-1 at PageID #5. Because

   Plaintiff did not submit his request for reconsideration until June 15, 2018, his

   request was untimely. The SSA provided Plaintiff an opportunity to remedy this

   defect by submitting a written statement, by July 17, 2018, showing good cause for

   missing the deadline. Id.; see also 20 C.F.R. § 416.1409(b) (setting forth process

   to obtain extension by showing good cause). But Plaintiff did not do so. See

                                             9
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 10 of 13             PageID #:
                                    260



 Horsburgh Decl. ¶ 5, ECF No. 13-1 at PageID #127 (stating that according to SSA

 records “[Plaintiff] did not respond to the [SSA’s] request to provide good cause

 for his untimely request for reconsideration”). Thus, the administrative review

 process stalled between the first and second steps.

              Plaintiff appears to contend that he has exhausted his administrative

 remedies, or that the exhaustion requirement should be waived. He provided

 evidence that on February 14, 2020, he attempted to submit an online request for a

 hearing before an administrative law judge, but received a message informing him

 that he does not meet the qualifications to submit his appeal online and must

 contact the SSA by phone or in person. See ECF No. 17-12 at PageID #192-93.

 Plaintiff tried calling SSA at the number provided but has not been able to get past

 the automated system to talk to a person. See ECF No. 15 at PageID #143. But

 Plaintiff’s efforts in 2020 do not show that he complied in a timely fashion with the

 review process set forth above. That is, Plaintiff has failed to provide proof that he

 attempted to submit a written statement by July 17, 2018 showing good cause for

 submitting his initial request for reconsideration after the June 11, 2018 deadline.

 And because Plaintiff failed to take that step in the review process, he let his

 appeal of the April 5, 2018 denial of SSI benefits lapse without a final agency

 decision. Because his appeal lapsed, Plaintiff could not (and cannot now) request a

 hearing before an ALJ and review by the appeals council.

                                           10
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 11 of 13               PageID #:
                                    261



              Thus, the court finds that Plaintiff has failed to exhaust his

 administrative remedies prior to filing this lawsuit, as required by 42 U.S.C.

 § 405(g). The court must now determine whether the exhaustion requirement may

 be waived here.

       2.     Defendant Does Not Waive Exhaustion

              The exhaustion requirement may be waived by the SSA

 Commissioner. See, e.g., Home Care Providers, Inc. v. Hemmelgarn, 861 F.3d

 615, 624 (7th Cir. 2017); Johnson v. Shalala, 2 F.3d 918, 921 (9th Cir. 1993)

 (citing Mathews, 424 U.S. at 330); Cassim v. Bowen, 824 F.2d 791, 795 (9th Cir.

 1987) (citing Weinberger, 422 U.S. at 766-67).

              But Defendant “does not waive” Plaintiff’s failure to exhaust

 administrative remedies. ECF No. 13 at PageID #118. Thus, the court must

 determine if waiver by the court is appropriate.

       3.     The Court May Not Waive Exhaustion Here

              In the Ninth Circuit, a court may waive the exhaustion requirement if

 a plaintiff’s claim is “(1) collateral to a substantive claim of entitlement

 (collaterality), (2) colorable in its showing that denial of relief will cause

 irreparable harm (irreparability), and (3) one whose resolution would not serve the

 purposes of exhaustion (futility).” Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.




                                            11
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 12 of 13               PageID #:
                                    262



 2003) (quotation omitted). A claim may be considered collateral if it is “not

 essentially a claim for benefits.” Id.

              Here, because Plaintiff’s claim is, in fact, a claim for benefits, it is not

 collateral. That is, Plaintiff fails to meet the first requirement for waiver by the

 court. And because all three requirements must be met, the court may not waive

 the exhaustion requirement.

              In sum, Plaintiff has failed to exhaust the SSA’s administrative review

 process. Defendant does not waive exhaustion and Plaintiff does not meet the

 requirements for court waiver of exhaustion. Thus, Plaintiff has not obtained a

 “final decision” from the SSA. Because there is no final decision, this court lacks

 subject-matter jurisdiction to review the SSA’s April 5, 2018 denial of Plaintiff’s

 claim for SSI disability benefits. See 42 U.S.C. § 405(g); Smith, 139 S. Ct. at

 1772-73; Vorpagel, 2020 WL 1694348, at *3 n.6; Kinsley, 2019 WL 4858794, at

 *1.

              And because applicable deadlines to exhaust administrative remedies

 in connection with the April 5, 2018 denial have passed, amendment of Plaintiff’s

 Complaint would be futile. See, e.g., Dexter, 731 F.3d at 978 (recognizing that

 when a claimant misses a deadline in the SSA administrative review process, such

 claimant “loses the right to further administrative or judicial review”); 20 C.F.R.




                                            12
Case 1:19-cv-00450-JMS-WRP Document 26 Filed 05/26/20 Page 13 of 13                        PageID #:
                                    263



 § 416.1400(b); Sylvia Landfield Tr., 729 F.3d at 1196 (determining that dismissal

 with prejudice is appropriate when a claim or complaint cannot be saved by

 amendment).

                                      V. CONCLUSION

                Based on the foregoing, the court GRANTS Defendant’s Motion to

 Dismiss this action with prejudice. 1 The Clerk of Court is directed to close this

 case.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, May 26, 2020.




                                                  /s/ J. Michael Seabright
                                                 J. Michael Seabright
                                                 Chief United States District Judge




 Raquinio v. Saul, Civ. No. 19-00450 JMS-WRP, Order Granting Defendant’s Motion to Dismiss,
 ECF No. 13




         1
           Although Plaintiff’s current claim for retroactive SSI benefits is futile, he is not
 precluded from submitting a new application for SSI benefits based on a current disability. And
 if such claim is denied, and he fails to obtain relief after fully exhausting a new administrative
 review process, he would not be precluded from seeking judicial review of that claim.
                                                 13
